Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 1 of 9




                  EXHIBIT 1
       Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 2 of 9
                                                                                               USOOPP14771 P3


(12) United States Plant Patent                                           (10) Patent No.:                      US PP14,771 P3
       Amora0 et al.                                                      (45) Date of Patent:                             May 11, 2004

(54) STRAWBERRY PLANT NAMED “DRISCOLL                                 (51) Int. Cl." .................................................. A01H 5/00
        CAMARILLO
                                                                      (52) U.S. Cl. ....................................................... Plt./209
(50) Latin Name: Fragariaxananassa                                    (58) Field of Search .................................. Plt./208, 209
        Varietal Denomination: Driscoll Camarillo

(75) Inventors: Amado Q. Amorao, Camarillo, CA                        Primary Examiner Bruce R. Campell
                   S. SR SE Jr., 2.                                   ASSistant Examiner Susan B. McCormick
                   sA | Mir ael Ferguson, Unatsworth,                 (74) Attorney, Agent, or Firm-Pennie & Edmonds LLP
(73) Assignee: Driscoll Strawberry Associates, Inc.,                  (57)                         ABSTRACT
               Watsonville, CA (US)
                                                                      This invention relates to a new and distinct variety of
(*) Notice:        Subject to any disclaimer, the term of this        strawberry named 'Driscoll Camarillo. The variety is simi
                   past is S.                 used under 35           lar to the varieties 'Baeza and ventura, The variety is
                                                                      distinguished from Baeza and Ventura in that 'Driscoll
(21) Appl. No.: 10/077,153                                            Camarillo has a longer fruiting truss, a dark green colora
                                                                      tion of the upper Side of the leaf, a globosely plant habit,
(22) Filed:     Feb. 15, 2002                                         even fruit coloration, and absent to Small hollow center Size.
(65)               Prior Publication Data
        US 2003/01591.90 P1 Aug. 21, 2003                                                       5 Drawing Sheets

                              1                                                                       2
  Latin name of the genus and Species of the plant claimed:           Side of the leaf, a globosely plant habit, even fruit coloration,
The variety is botanically identified as Fragariaxananassa,           and an absent to Small hollow center size.

          BACKGROUND OF THE INVENTION                                         BRIEF DESCRIPTION OF THE DRAWINGS
                                                                 5
  The new variety originated as a result of a controlled croSS          The accompanying photographs show typical Specimens
between the strawberry plants Baeza (U.S. Plant Pat. No.              of the new variety, including fruit, foliage and flowers, in
11,548) and 33x257 (unpatented variety of Driscoll Straw              color as nearly true as it is reasonably possible to make in
berry ASSociates, Inc.) in an ongoing breeding program, and           color illustrations of these characteristics.
was discovered in Ventura County, Calif. in October, 1997.               FIG. 1 shows the leaves of the plant.
The original Seedling of the new cultivar was asexually
propagated by Solons in a nursery in Shasta County, Calif.               FIG. 2 shows the upper side.
Propagates were transplanted to a controlled breeding plot in            FIG. 3 shows the under side of the flowers.
Ventura County, Calif., where the variety was identified and             FIG. 4 shows a close-up of the fruit.
Selected for further evaluation. Driscoll Camarillo was
Subsequently asexually propagated and underwent further          15
                                                                         FIG. 5 shows the fruit in longitudinal cross-section.
testing Ventura County, California for five years. This propa
gation and testing has demonstrated that the combination of                     DESCRIPTION OF THE NEW VARIETY
traits disclosed herein which characterize the new variety are
fixed and retained true to type through Successive genera                The following detailed description of the new variety is
tions of asexual reproduction.                                        based upon observations taken of plants and fruit grown in
                                                                      Ventura County, Calif., U.S.A. Observations of 'Driscoll
            SUMMARY OF THE INVENTION                                  Camarillo, Baeza and Ventura were taken in side by side
                                                                      comparison in 2001. This description is in accordance with
   The present invention relates to a new and distinct variety        UPOV terminology. Color designations, color descriptions,
of strawberry named 'Driscoll Camarillo. The variety is          25   and other phonotypical descriptions may deviate from the
botanically identified as Fragariaxananassa. The new vari             Stated values and descriptions depending upon variation in
ety is distinguished from other varieties by a number of              environmental, Seasonal, climatic and cultural conditions.
characteristics as set forth in Tables 1-4.                           Colors are described and the most similar color designations
                                                                      are provided from The Royal Horticultural Society (R.H.S.)
        COMPARISON TO SIMILARVARIETIES                                Colour Chart.

  The varieties which we believe to be similar to 'Driscoll                                       PROPAGATION
Camarillo from those known to us are Baeza (U.S. Plant
Pat. No. 11,548) and Ventura. There are several charac                   The new variety is principally propagated by way of
teristics of the new variety that are different from, or not     35
                                                                      Solons. Although propagation by Solons is presently
possessed by Baeza and Ventura. The new variety has a                 preferred, other known methods of propagating Strawberry
longer fruiting truss, a dark green coloration of the upper           plants may be employed.
        Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 3 of 9
                                                          US PP14,771 P3
                                     3                                                                           4
        CHARACTERISTICS OF THE NEW VARIETY
                                                                                                TABLE 1-continued
  Information on the new variety is presented in Tables 1,
2 and 3. In the tables, the flowers described are secondary                                   DETAILED COMPARISON OF
flowers except where indicated. The fruit described is the                                 CAMARILLO BAEZAAND VENTURA
Secondary fruit on one year old plants. Fruit and flower
measurements are an average of both primary and Secondary                                        CAMARILLO                BAEZA         VENTURA
fruit and flowers. The leaf width is 14.78 cm and the leaf             Petal color                      155B
length is 9.98 cm. The leaf margin is crenate, and the leaf            Flower Diameter (cm)               2.61                 2.50              240
texture is very Strongly blistered. The petiolule length is            Calyx Diameter (cm)                2.98                 2.55              2.57
16.22 mm, the petiolule diameter is 2.22 mm, and the                   Fruiting Truss
petiolule color is 149A (in The R.H.S. Colour Chart). The
anthocyanin color on stolons is 60C (in R.H.S. Colour                  Length (cm)                       32.O                 28.5             24.8
Chart). The stolon thickness is 3.875 mm. The sepal length             Fruit Characteristics
is 9.18 mm, Sepal diameter is 5.4 mm, and Sepal color is               Fruit Length (cm)                  4.1                  4.2               4.5
146B (in R.H.S. Colour Chart). The reproductive organs are             Fruit Width (cm)                   4.0                  3.8               4.0
typical for the species. The color of the anthers is Yellow            Fruit Length/Width                 1.03                 1.11              1.11
13A (in R.H.S. Colour Chart), and the color of the pistils and         Ratio
receptacle are Yellow 7A (in R.H.S. Colour Chart). The                 Average Berry                     21.1                 21.5             24.3
average achene weight is 0.0054g, and there are an average             Weight (g)
number of 224 achenes per berry.                                       External Color                46A                  46A                  46A
   Table 1 provides a quantitative comparison of the plant                                            red                  red                 red
and fruit characteristics of the new variety 'Driscoll Cama            Internal Color             34B & 15SA           42B & 155D              44A
rillo compared with characteristics of Baeza and Ven                                             orange red &            white &         orange red
tura. Table 2 provides additional information of the plant                                           white              orange red
and fruit characteristics of the new variety 'Driscoll Cama            Average % brix                     9.26                10.38              9.27
                                                                       Brix/Acid Ratio               12.62                 12.87            12.95
rillo compared with characteristics of the varieties Baeza             Achene Coloration         184B and 13B          13A and 46A      13B and 45B
and Ventura. Table 3 provides reactions of the new variety             Marketable Yield in           410                  293                 118
to Stresses, pests and disease as compared to the varieties            2001 (g/plant)
 Baeza and Ventura. Table 4 provides isozyme character
istics of the new variety as compared to the varieties Baeza
and 'Ventura.                                                                                            TABLE 2
                             TABLE 1.
                                                                                                CHARACTERISTICS OF
                      DETAILED COMPARISON OF                                               CAMARILLO BAEZAAND VENTURA
                   CAMARILLO BAEZAAND VENTURA
                                                                                                CAMARILLO            BAEZA            VENTURA
                         CAMARILLO          BAEZA        VENTURA
                                                                       Plant
Plant Characteristics
                                                                       Habit                    globose              flat globose     globose to flat
Height of Plant (cm)        23.3            20.8           21.0                                                                       globose
Spread of Plant (cm)        42.7            38.2           38.7        Density                  open                 open             medium
Number of Crowns             4.8             3.0            3.3        Vigor                    medium               medium           weak to
Leaf Characteristics                                                                                                                  medium
                                                                       Leaf
Terminal Leaflet             8.2             8.5            7.5
Length (cm)                                                            Shape in cross section concave                COCaWe           slightly
Terminal Leaflet             8.2             8.7            7.5                                                                       COCaWe
Width (cm)                                                             Interveinal blistering   very strong          strong to very strong
Terminal Leaflet              1.O            O.98             .99                                                    strong
Length/Width                                                           Glossiness               medium to            weak             medium
# Teeth/Terminal            24.8            25.4           22.4                                 strong
Leaflet                                                                Number of leaflets       three only           three only       three only
Color of upper side       dark green       light to     medium green   Terminal leaflet         revolute to flat revolute to flat revolute to flat
                             147A        medium green       137A       margin profile
                                             147A                      Terminal leaflet shape rounded                obtuse to        rounded
Color of under side       light green     light green    light green   of base                                       rounded
                             138B            138B           138B       Terminal leaflet shape rounded                acute to         obtuse
Petiole Length (cm)          15.9            14.5           14.2       of teeth                                      obtuse
Petiole Color                149A           144A           145A        Stipule pubescence       sparse               sparse           sparse
                         yellow green    yellow green   yellow green   Petiole pubescence       sparse               very sparse to   sparse
Bract Frequency              42%             67%            50%                                                      sparse
                         mostly double mostly double mostly double     Petiole pose of hairs    outwards             outwards         Outwards
Stipule Length (cm)          3.5             3.5            2.8        Stolon
Stipule Width (cm)           1.2             1.1            1.1
Stolon                                                                 Amount                   few to medium few to medium few to medium
                                                                       Anthocyanin              weak to              weak to          medium
Diameter at base of          4.09            4.12           4.05       coloration               medium               medium
last daughter                                                          Thickness                thick                thick to         medium to
Flower Characteristics                                                                                               very thick       thick
                                                                       Pubescence               sparse               medium to        dense
Petal Length (cm)             122             1.10           1.19      Inflorescence                                 dense
Petal Width (cm)              1.39            1.22           1.09
Petal Length/Width           O.88            O.90            1.09      Position relative        above                level to above   level to above
Ratio                                                                  to foliage
        Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 4 of 9
                                                                         US PP14,771 P3

                        TABLE 2-continued                                                                     TABLE 3-continued
                         CHARACTERISTICS OF
                    CAMARILLO BAEZAAND VENTURA                                                5.3 REACTION TO STRESS, PESTS, AND DISEASE
                        CAMARILLO           BAEZA                 VENTURA
                                                                                                                    CAMARILLO          BAEZA           VENTURA
Diameter of calyx       smaller to same same size to              smaller
relative to             size            larger
corolla on                                                                          Reaction to Pests
secondary flowers
Diameter of inner       same size           same size             same size
calyx relative                                                                      Tetranychus urticae             moderately         moderately     moderately
tO Outer On                                                                                                         susceptible        susceptible    susceptible
secondary flowers                                                                   Lygus hesperus                  susceptible        susceptible    susceptible
Spacing of petals       overlapping         Overlapping           touching to
                                                                  Overlapping       Reaction. To Diseases
Fruiting Truss
Attitude at             prostrate           prostrate             semi-erect        Botrytis fruit rot              susceptible        susceptible    moderately
first picking                                                                                                                                         susceptible
Fruit
                                                                                    Powdery mildew                  susceptible        highly         highly
Predominant shape       cordate             conical               conical to                                                           susceptible    susceptible
                                                                  cordate
Difference in shapes slight                 very slight to        slight            Verticillium wilt               susceptible        susceptible    susceptible
between primary and                         slight                                  Strawberry Mottle Virus         moderately         moderately      moderately
secondary fruits                                                                                                    resistant          resistant       resistant
Band without achenes absent or very very narrow                    aOW
                         aOW                tO narrow                               Xanthononas fragariae           moderately         moderately      moderately
Unevenness of surface weak                  weak to               weak to
                                            medium                medium                                            resistant          resistant       resistant
Evenness of color       eve                 slightly uneven slightly even
  CWC                                       to even
Glossiness              strong              strong                strong
Insertion of achenes    below surface       level to below        below surface
                                            surface                                                         ISOZYME ANALYSIS
Insertion of calyx      in a basin          level                 in a basin to
                                                                  level
Pose of the calyx       spreading           spreading to          reflexed
segments                                    reflexed                                   In addition to the morphological description above, the
Size of calyx in        smaller             same size to          smaller           new cultivar 'Driscoll Camarillo has been analyzed to
relation to fruit                           larger
on secondary fruit                                                                  obtain an indication of its genetic makeup to provide further
Adherence of calyx      strong              strong                weak to           means for identifying the new variety and distinguishing it
                                                           medium
Firmness of flesh       firm                medium to firm firm                     from some other somewhat similar and/or related strawberry
Evenness of flesh       slightly uneven      jewel                slightly uneven   varieties. Specifically, leaf samples of Driscoll Camarillo,
color
Distribution of flesh   marginal and        marginal to           marginal to        Baeza, and Ventura were analyzed by electrophoresis for
color                   central             central               central
Hollow center size      absent to small large                     small             isozyme patterns of the enzymes phosphoglucoisomerase
Sweetness               medium              medium                medium to
                                                                  strong
                                                                                    (“PGI”), leucine aminopeptidase (“LAP) and phosphoglu
Texture when tasted     medium              medium                fine              comutase (“PGM”). See J. Amer. Soc. Hort. Sci.
Acidity                 medium              medium                weak to           106:684-687. Isozyme characterization of the three varieties
                                                                  medium
Time of Flowering       mid to late         mid to late           mid to late       is presented in Table 4, with the letters representing the
                        August              August                August            banding patterns for each enzyme as designated in the
Harvest Interval in     9/29-12/22          9/29-12/22            10/6-12/22
2001 (Week Ending)                                                                  above-identified article.
Type of Bearing         fully               fully                 fully
                        everbearing         everbearing           everbearing                                         TABLE 4
                                                                                                             ISOZYME ANALYSIS FOR
                                                                                                         CAMARILLO BAEZAAND VENTURA
    REACTION TO STRESS, PESTS, AND DISEASE
                                                                                         Locus             CAMARILLO              BAEZA              VENTURA
                                  TABLE 3                                                PGI                   A2                     A1               A2
                                                                                         LAP                   B3                     B3               B3
          5.3 REACTION TO STRESS PESTS AND DISEASE                                       PGM                   C4                     C3               C4
                               CAMARILLO            BAEZA           VENTURA

Reaction to Stress
                                                                                       What is claimed is:
high pH                        moderately           moderately      moderately         1. A new and distinct variety of Strawberry plant, Sub
                               resistant            resistant       resistant
high soil salt levels          moderately           susceptible     moderately      Stantially as shown and described.
                               resistant                            resistant
                                                                                                                k      k    k     k    k
Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 5 of 9

   Patent        May 11, 2004     Sheet 1 of 5        US PP14,771 P3




                                FG.
 Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 6 of 9

U.S. Patent       May 11, 2004    Sheet 2 of 5         US PP14,771 P3




                                 FG, 2
 Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 7 of 9

U.S. Patent       May 11, 2004    Sheet 3 of 5         US PP14,771 P3




                                 F.G. 3
 Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 8 of 9

U.S. Patent       May 11, 2004    Sheet 4 of 5         US PP14,771 P3




                                                 &
 Case 2:19-cv-00493-TLN-CKD Document 1-1 Filed 03/20/19 Page 9 of 9

U.S. Patent       May 11, 2004      Sheet 5 of 5       US PP14,771 P3




                                 F.G. S.
